Per Curiam.
This action was begun in the district court for Douglas county by the Federal Land Bank of Omaha, plaintiff, against Chris and Mathilda Elsemann, defendants, to foreclose a mortgage given by the defendants to plaintiff as security for two promissory notes for $7,500 and $2,000, *398respectively. The court found that, pursuant to the terms of the notes, $9,382.21 was due the plaintiff. The defendants have appealed.
The errors mainly relied on by the defendants, as grounds for reversal, have not been set out in their brief pursuant to the requirements of section 20-1919, Comp. St. 1929, which, among others, contains this provision:
“The supreme court shall by general rule provide for the filing of briefs in all causes appealed to said court. The brief of appellant shall set out particularly each error asserted and intended to be urged for the reversal, vacation or modification of the judgment, decree or final order alleged to be erroneous.”
Under Rule 12 of this court, provision is also made for the preparation of briefs. See 94 Neb. XI. We have held that failure to assign errors, as provided by section 20-1919, Comp. St. 1929, and Rule 12, both above cited, constitutes grounds for the affirmance of the judgment. Gorton v. Goodman, 107 Neb. 671. We conclude that the rule above noted is applicable to the facts before us. It follows that the judgment must be and it hereby is
Affirmed.